            Case 5:19-cv-00329-JD Document 113 Filed 03/06/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

 RUSS GODFREY and NATALIE
 GODFREY,
                                 Plaintiffs,

 v.                                                    Case No: 5:19-cv-329 JD
 CSAA FIRE & CASUALTY
 INSURANCE COMPANY,
                                Defendant.

                          STIPULATIONS OF THE PARTIES


       1.      Plaintiffs and Defendant stipulate that Michael White is unavailable and will

not be called by either party as a witness.

       2.      Defendant stipulates that its objections to Plaintiffs’ designations of Mark

Costello’s deposition are withdrawn.


                                    By:       s/Kenneth G. Cole
                                              (signed by filing attorney with permission of non-filing attorney)
                                              Steven S. Mansell, OBA #10584
                                              Mark A. Engel, OBA #10796
                                              Kenneth G. Cole, OBA #11792
                                              Keith F. Givens, OBA #16501
                                              MANSELL ENGEL & COLE
                                              204 North Robinson Avenue, 21st Floor
                                              Oklahoma City, OK 73102-7001
                                              T: (405) 232-4100 ** F: (405) 232-4140
                                              Email: smansell@meclaw.net
                                                     mengel@meclaw.net
                                                     kcole@meclaw.net
                                                     kgivens@meclaw.net

                                              ATTORNEYS FOR PLAINTIFFS


                                                  1
Case 5:19-cv-00329-JD Document 113 Filed 03/06/20 Page 2 of 2




                           s/Gerard F. Pignato
                           Gerard F. Pignato, OBA #11473
                           Bruce A. Robertson, OBA #13113
                           Matthew C. Kane, OBA #19502
                           Susan F. Kane, OBA #19455
                           RYAN WHALEY COLDIRON
                              JANTZEN PETERS & WEBBER PLLC
                           400 North Walnut Avenue
                           Oklahoma City, Oklahoma 73104
                           Telephone: 405-239-6040
                           Facsimile: 405-239-6766
                           Email: jerry@ryanwhaley.com
                                 brobertson@ryanwhaley.com
                                 mkane@ryanwhaley.com
                                 susanfkane@gmail.com

                           ATTORNEYS FOR DEFENDANT




                             2
